Title: 15 May. Saturday.
From: Adams, John
To: 


       Went on Shore, and dined with Captain Jones at the Mess, at L’Epee Royale. Mr. Hill, Capt. Cazneau, Captn. Young, Mr. Dick, Dr. Brooks &c. Mr. Gourlade, another Aid du Camp of the Marquis &c. Gourlade married a Scotch Lady.—Captain Jones this Morning shewed me a Letter from Lt. Browne, desiring or rather apologizing for leaving the Ship, because of the Word (first) in M. Amiels Com­mission. I said, I thought Mr. Browne could not serve under M. Amiel. It would be in a manner giving up the Claims of many Lieutenants whose Commissions were dated between his and Mr. Amiels, as well as his own and would expose him to censure. That the Word first was agreed to be inserted by the Commissioners, because We expected that either We or C. Jones would fill up the Commissions to the other Lieutenants of that Ship, and it was intended to give him an Assurance that he should be the first, on board that Ship. It was not so well considered as it ought to have been, to be sure, but could not now be helped. That however the Word first was void; it could not supercede the Date of any former Commission. Mr. Amiel was so urgent to have it in, that it was agreed to, perhaps, too inconsiderately.
       After dinner, took a Walk, out of Town, returned and went to view the two Churches, the least of which has some fine Paintings. St. Joseph, St. Joachim, the Virgin, feeling the Babe leap in her Womb, at the sight of Elizabeth, and many others. Some handsome marble Pillars, and two fine Statues in Plaister of Paris.
       In the Evening Captain Landais chagrined—suspecting Plots among his Officers against him. Had written to Dr. Franklin relating Things to him, &c. &c. Mr. Blodget came in and said, he had one Chest in the Ward Room, which the Officers had ordered him to take away, but as he had but one and they so many, he ventured to wait for the C’s orders. That the Officers were now about to treat him better, conscious that they could not treat him worse. Today they invited him to dine in the Ward Room. But he begged Mr. Diggs Degge not to invite him. They had d——d him and he could not dine there, yet did not love to refuse, so begged off.
       Such is the Danger of Favouritism, in the Government of a Ship as well as of a State. I have had the Pleasure to restore this Ship to Peace and Harmony, and am perswaded, it would have continued. But when I leave here I see plainly all will become unhappy again. There is such a Mixture of Ductility and Obstinacy in the Government of her as will not keep her together. A tender Heart and an obstinate Will sometimes go together. The C. has told M.B. of my Advice that he should not live in the Cabbin. This will raise his Resentment vs. me. And B. will be the Idol still. Yet he will continue to be excluded the Cabin, which will make it worse, for what I know. The Captain is not of an accommodating Humour nor temper. His Resolutions when taken are without Conditions or Exceptions and unalterable, as one would think, yet sometimes too easily and too entirely altered. My Presence has had some degree of Awe upon the Capt. and all the other officers, it has made them endeavour to respect one another. But the Fire is not extinguished, it will break out again.
       L. said Honour and Delicacy, are his 2d God.—He shall die poor, and despized,—not by those who know him.—This is an honest Man—But Chagrin and Disappointment are visible in every Thing about him.
       He is incapable of all Art. Has no Address or Dexterity at all in managing Men.
       Parson Ford this Morning was upon his Fights and Battles. At such a Time he fought in N.C., such a Time in &c. Once he fought half an Hour in his shirt tail. Then he got his Rheumatism.— Oh his Groin, his Swelling, his Pains in his Legs, Knees, joints, shoulders, his fever and Ague. If We should have a Battle and he should be sick and killed in his Bed. He had rather be killed ten times upon the Quarter deck, &c.
       Coll. Wuibert tells a story. That at Angers a Bishop has been found unconsumed and uncorrupted after being buried many Years. They buried him up again, and is to be dug up again after a certain time, and if found entire, is to be made a saint. His Preservation is to be a Miracle, whereas the Truth is there is salt where he lies. This the Coll. calls Sottise.
      